Opinion by
Judge Cofer :
As decided at the-present term in Commonwealth v. Newton, the circuit court had no jurisdiction of this case; but as the bond made the foundation of the proceeding is invalid, the commonwealth has not been prejudiced by the judgment appealed from.
The bond does not show that the principal therein was in custody charged with a public offense, and therefore fails to show any consideration for its execution. The bond does not, like ordinary written contracts, import a consideration. Criminal Code, Sec. 8o.
Judgment affirmed.